IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-10-00321-CV

                    IN THE INTEREST OF J.C.B., A CHILD



                            From the 74th District Court
                             McLennan County, Texas
                            Trial Court No. 2008-1454-3


                       MEMORANDUM OPINION


       After a bench trial, the trial court terminated the parental rights of Appellant to

his son J.C.B. Appellant raises three issues in this appeal. We will affirm.

       Appellant’s motion for new trial and statement of points for appeal identifies the

following points for appeal: (1-2) the evidence is legally and factually insufficient to

support the finding that Appellant knowingly placed or knowingly allowed the child to

remain in conditions or surroundings that endangered the child’s physical or emotional

well-being; (3-4) the evidence is legally and factually insufficient to support the finding

that Appellant knowingly engaged in conduct or knowingly placed the child with

persons who engaged in conduct that endangered the child’s physical or emotional

well-being; (5-6) the evidence is legally and factually insufficient to support the finding
that Appellant failed to comply with the provisions of a court order that specifically

established the actions necessary for him to obtain return of the child; and (7) the trial

court erroneously allowed hearsay and extraneous-act evidence.

        In his brief, Appellant asserts the following issues: (1) the trial court abused its

discretion by denying the motion to intervene of Appellant’s father and stepmother; (2)

the trial court abused its discretion in terminating Appellant’s parental rights because

the evidence was uncontroverted that it was not in the best interest of the child to

terminate contact with his parents; and (3) the trial court abused its discretion in

terminating Appellant’s parental rights because there is no clear and convincing

evidence that termination was in the best interest of the child.

        Appellant did not raise these issues in the trial court in his statement of points on

appeal. See TEX. FAM. CODE ANN. § 263.405(i) (Vernon 2008) (“The appellate court may

not consider any issue that was not specifically presented to the trial court in a timely

filed statement of the points on which the party intends to appeal or in a statement

combined with a motion for new trial.”). Because Appellant’s three issues cannot be

raised for the first time on appeal, we dismiss them. See In re D.W., 249 S.W.3d 625, 631

(Tex. App.—Fort Worth 2008), pet. denied per curiam, 260 S.W.3d 462 (Tex. 2008); In re

E.A.R., 201 S.W.3d 813, 814 (Tex. App.—Waco 2006, no pet.).

        We affirm the trial court’s order of termination.



                                                  REX D. DAVIS
                                                  Justice


In the Interest of J.C.B., a Child                                                     Page 2
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed July 13, 2011
[CV06]




In the Interest of J.C.B., a Child          Page 3